Citation Nr: 0311924	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to 
April 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office, which found that new and material evidence 
adequate to reopen the claim for service connection for a 
back disability had not been submitted.  

The Board issued a decision in August 1999 that denied the 
veteran's petition to reopen his claim for service connection 
for a back disability.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2001 order, the Court vacated the 
Board's August 1999 decision, and remanded the issue to the 
Board for consideration under the Veterans Claims Assistance 
Act of 2000 (VCAA).  

In January 2002, the Board decided that evidence submitted 
was sufficient to reopen the claim of entitlement to service 
connection a chronic back disability and remanded the case 
for further development.  The case is ready for appellate 
review.  


FINDINGS OF FACT

1.  Service medical records revealed numerous complaints of 
low back pain throughout service.  

2.  Private and VA physicians concluded that the veteran's 
back disability was a long-standing degenerative activity 
that resulted from a ligamentous injury of approximately 
20 or more years ago and was as likely as not originated in 
service.  


CONCLUSION OF LAW

A chronic back disability was incurred in active service.  38 
U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his back disorder began during 
service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service medical records disclose complaints of back pain from 
January 1969 to March 1971.  Findings and diagnoses included  
muscle strain, backache with burning sensation, strain or 
irritation, and a minimal left paravertebral musculature 
spasm.  There were no current medical complaints at his April 
1971 separation.  

After service, the veteran was seen at Foothill Presbyterian 
Hospital for an EMG and nerve conduction study in 1989.  He 
had complaints of back pain with radiation to the right leg 
and absent right ankle reflex.  The EMG showed definite 
polyphasics in the paraspinal muscles.  The nerve conduction 
study showed absence in the right side, consistent with S1 or 
sciatic nerve dysfunction.  A CT scan performed at that time 
revealed slightly narrowed L4-5 and L5-S1disc spaces with 
facet hypertrophy, mild lateral recess stenosis, old-right-
sided and central disk herniation L5-S1 level with 
calcification posterior annulus, large end plate osteophytes 
that encroached on the right side of the spinal canal and 
right neural foramen at this level, and minimal degenerative 
changes in both sacroiliac joints.  

In a September 1989 letter, Dr. James D. Gustin, D.C., stated 
that it was his opinion that there was a reasonable 
probability that the veteran's low back condition was 
initially sustained many years ago, and was the result of a 
sequelae to an old or chronic injury(ies).  

VA outpatient treatment records from December 1992 to January 
1993 disclosed that the veteran complained of chronic back 
pain.  The impression included calcified herniated disc 
possibly associated with lumbar sprain and mechanical low 
back pain, possible disc at L5-S1.  

At his July 1997 personal hearing before the RO, the veteran 
testified that he never had back pain prior to service, was 
placed on light duty several times during service because of 
back pain, and continued to have back pain since service.  

In September 1997 statements, the veteran's parents and his 
wife reported that the veteran injured his back in service 
and complained of back pain since that time.  

Private CT reports dated in May 1989 and March 1998 from 
Bryan Gatterman, D.C, included Dr. Gatterman's report that 
the degenerative activity shown on the CT scans showed 
ligamentous injury of approximately 20years or more ago.  

A March 1998 VA CT scan showed bulging disc at the 
intervertebral spine.  An August 2000 CT scan revealed 
degenerative changes of the thoracolumbar spine.  A 
September 2000 CT scan showed spinal stenosis at L4-5 and at 
L5-S1 with a broad based disc bulge.  

At an August 2002 VA examination, the VA examiner reviewed 
the entire claims folder to include service medical records, 
private and VA outpatient treatment records and a 1989 
chiropractor's opinion.  The VA examiner opined that based 
upon the medical evidence present in the file, it is as 
likely as not that the veteran's present low back complaints 
had their origin in the military.  It appears that the VA 
examiner's opinion was based on review of the claims file and 
sound medical judgment.  

There is no medical evidence of record to refute the 
professional medical opinion of either the VA or the private 
physician and there are no prevailing reasons to doubt the 
credibility or probative value of either of the physician's 
statements.  Accordingly, service connection is warranted for 
chronic back disability.  Thus, based on review of the 
evidence of record, the Board concludes that the evidence 
supports a grant of service connection for chronic back 
disability.  

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Service connection for a back disability is granted.  



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

